97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Derrick Merritt BEY;  Darryl C. Merritt Bey, Plaintiffs-Appellants,v.Paul DELO;  Ronald Roper;  Gregory Wilson;  Larry Youngman;Ray Pogue;  Fred Johnson;  Linda Wilkson;  Lonnie Salts;Robert A. Cole;  Brian O'Connel;  Unknown Dunn ("John Doe #1");  John Doe # 2, Defendants-Appellees.
No. 95-1343.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 10, 1996.Filed Sept. 23, 1996.

Before MAGILL, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Appellants Derrick Merritt Bey and Darryl Merritt Bey, brothers and fellow inmates at the Potosi Correctional Center in Missouri, appeal the district court's1 order granting summary judgment to various prison officials in this 42 U.S.C. § 1983 action.  In light of this Court's recent opinion in Wycoff v. Nichols, No. 95-1117, 1996 WL 498904 (8th Cir.  Sept. 5, 1996), the Beys' procedural due process claim is without merit.  After careful review of the materials submitted to us by the parties, we conclude that the district court committed no error in disposing of the Beys' remaining grounds for relief.  Because an opinion would lack precedential value, we summarily affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE DAVID D. NOCE, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was submitted by consent of the parties